BAKES, Justice.
A criminal complaint charging appellant Deford with grand larceny was filed in Idaho County in October, 1977, and a warrant for his arrest was issued. Deford was arrested in Iowa, but thereafter was released to federal authorities who transported him to Boise, Idaho, apparently for unrelated federal charges. On January 2, 1978, Deford was convicted and sentenced by the United States District Court in Boise to two years in the McNeil Island federal penitentiary.
The State of Idaho lodged a detainer at the federal prison in Washington state. Deford claims that he sent Idaho County authorities written requests that he either be tried immediately on the grand larceny charge or that the charge against him be dismissed. In January, 1979, Deford filed a “motion to quash detainer” for failure of the Idaho County authorities to bring Deford to trial on the grand larceny charge. The State of Idaho filed a motion in opposition to the petition to quash detainer, along with affidavits to show that no such written notice was ever received from Deford. No hearing was held, or disposition made, on these motions concerning detainer.
Deford was released from the federal prison in April, 1979. Idaho initiated extradition proceedings in the State of Washington, but Deford left Washington while the extradition proceedings were pending. Deford went to Florida, and then to Texas, where he was arrested in November, 1979, on the Idaho warrant. Deford waived extradition from Texas, and he was returned to the State of Idaho.
On November 5, 1979, Deford was arraigned in district court. He waived his right to a preliminary hearing, and he waived his right to be represented by an attorney. He then pleaded guilty to the grand larceny charge. The district judge questioned Deford at that time concerning the voluntariness of his plea, and Deford said that he had not been threatened in any way and that he knew he was guilty of the charge.
Deford was sentenced to a ten year term. He appealed to the Idaho Supreme Court, but later made a motion for the appeal to be dismissed, which motion was granted by the Court. Deford subsequently filed this petition for post conviction relief, alleging that he was coerced into waiving his rights and entering a guilty plea to the grand larceny charge. His petition, which was verified, alleged:
“[T]hat his waiver of a preliminary hearing in case no. 13421, and his waiver of right to counsel, and his entry of a guilty plea to the charge contained in the Information filed against him were not done voluntarily by him, but were the result of his being informed by the Chief Deputy Sheriff of Idaho County, shortly after his waiver of extradition from Texas, that the prosecution would file a persistent violator felony charge against him in Idaho County, unless the petitioner pleaded guilty to the grand larceny charge then pending against him.”
He also alleged that he was deprived of his right to a speedy trial. There were no affidavits attached to the petition.
*867The state filed a motion to dismiss the petition, supporting the motion with an affidavit from the deputy sheriff of Idaho County stating that no such threat or statement was ever made to Deford. The district court held a hearing in which arguments were heard from the state and from counsel representing Deford. It was stipulated at the hearing that the district court could take judicial notice of the record of Deford’s previous arraignment and sentencing in the Idaho County district court. The district court dismissed the petition, concluding that the petition presented no substantial issues of fact and had no merit. We affirm.
At the outset we note that the district court did not summarily dismiss Deford’s petition for post conviction relief. A summary dismissal based on the pleadings does not require a hearing. I.C. § 19-4906. Neither does a summary dismissal require the court to file findings of fact and conclusions of law. State v. Christensen, 102 Idaho 487, 632 P.2d 676 (1981). In this case, a hearing was conducted in which the parties stipulated to the record and presented oral arguments. The trial court made findings and conclusions. Therefore, we conclude that the hearing and order dismissing the petition were pursuant to the procedures provided for in I.C. § 19-4907, and not the result of a summary dismissal under I.C. § 19-4906(c).
Deford argues that the district court erred in not granting him a full evidentiary hearing at which he would be permitted to appear and testify. I.C. § 19-4907(b) states:
“19-4907. Hearing — Evidence—Order— presence of applicant. — ...
“(b) The applicant should be produced at the hearing on a motion attacking a sentence where there are substantial issues of fact as to evidence in which he participated. The sentencing court has discretion to ascertain whether the claim is substantial before granting a full evidentiary hearing and requiring the applicant to be present.” (Emphasis added.)
The issue presented, then, is whether the court abused its discretion in finding no “substantial issues of fact” and not conduct ing a “full evidentiary hearing” before ordering the dismissal of the petition for post conviction relief.
Deford did raise an issue of fact in his petition as to whether or not his guilty plea was voluntary. This allegation could be given some weight by the trier of fact since it was given under oath. However, the statement by Deford, that thé deputy sheriff coerced the guilty plea by threatening an additional charge, was a conclusory allegation unsupported by any evidentiary detail or corroborated by other evidence. The petition does not refer to any corroborating evidence which could be produced at a hearing to support the allegation.
The state’s motion to dismiss was supported by the affidavit by the deputy sheriff stating that no threats of additional charges were ever made toward Deford. In addition to the affidavit of the deputy sheriff rebutting Deford’s allegation, the trial court also had before it the record of Deford’s arraignment and sentencing. The trial judge, at the post conviction hearing, was the same judge who had presided over Deford’s arraignment and sentencing. The judge had the benefit of having observed the demeanor of Deford throughout-the arraignment and sentencing. It was stipulated at the hearing that the trial court could take judicial notice of these prior records. In the record of the arraignment, the following exchange took place:
“THE DEFENDANT: Well, this charge has been on me since 1977 when I received federal time out of Boise and was sent to McNeil Island for firearms violation charge, federal government, and it’s just been a long drawn out situation and when I was released from the federal penitentiary in April I started fighting extradition procedures from Washington and extradition was after a governor’s hearing in the State of Washington, extradition was granted and I left the state. I have been down in Florida — Alabama, Florida for the last about two and a half months. I was on my way back up here *868to spend a few days with my wife and son and my intention was to come over here and turn myself in anyhow just to get this whole thing settled. I talked this all over with my wife on the phone from down there before I ever left Florida....
“THE COURT: Has anybody threatened you in any way to get you to plead guilty?
“THE DEFENDANT: No, sir.
“THE COURT: Are you pleading guilty just to get it over with even though you believe that you might be innocent and that you are innocent of the charge?
“THE DEFENDANT: No, Your Honor. I know that I am guilty of the charge....
“THE COURT: When did you decide to plead guilty?
“THE DEFENDANT: Last Wednesday, Your Honor. It was the same date I signed — waived extradition from the State of Texas.
“THE COURT: And the reason that you decided to plead guilty is what you have told me about wanting to get this over with?
“THE DEFENDANT: Yes, basically. Like I say, I talked this over with my wife on the phone. I was on my way back up here when I got arrested in Texas for a faulty muffler on my car.
“THE COURT: Do you feel that you are pleading guilty freely and voluntarily?
“THE DEFENDANT: I do, Your Honor.
“THE COURT: Did you discuss this matter of pleading guilty with anyone besides your wife?
“THE DEFENDANT: No, Your Honor.”
The record before the post conviction court rebutting Deford’s uncorroborated allegation of threats was overwhelming, and the trial court was given no reason to believe Deford would produce any new evidence. The trial court exercised its discretion under I.C. § 19-4907(b) and decided that the issue was not substantial. Where the trial court has exercised its discretion after careful consideration of relevant factual circumstances and principles of law, without arbitrary disregard for such facts and principles of justice, the reviewing court will not disturb the action without a clear showing of abuse of discretion. Lisher v. Krasselt, 96 Idaho 854, 538 P.2d 783 (1975). We hold that the district court did not abuse its discretion in holding that no substantial issue of fact existed and dismissing the petition without a full evidentiary hearing. The dismissal is affirmed.
DONALDSON, C.J., and SHEPARD and HUNTLEY, JJ., concur.